Citation Nr: 0325349	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
osteoarthritis of the right hip.

2.  Entitlement to a rating greater than 10 percent for 
osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to July 
1992.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a July 1998 rating decision that denied 
ratings greater than 10 percent for service-connected 
osteoarthritis of the right and left hips.  The appellant 
submitted a notice of disagreement with the assigned ratings 
in September 1998, and a statement of the case was issued in 
September 1998.  The appellant perfected his appeal to the 
Board with the filing of a substantive appeal in March 1999.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.  

2.  The veteran's service-connected osteoarthritis of the 
right hip (established by x-ray) is manifested by limited 
motion (noncompensable) with pain; there is no medical 
evidence of ankylosis, flail joint or impairment of the 
femur.  

3.  The veteran's service-connected osteoarthritis of the 
left hip (established by x-ray) is manifested by limited 
motion (noncompensable) with pain; there is no medical 
evidence of ankylosis, flail joint or impairment of the 
femur.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
osteoarthritis of the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5251-5253 (2003).

2.  The criteria for a rating greater than 10 percent for 
osteoarthritis of the left hip have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5251-5253 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law,  VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of  VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of  VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal, as all notification and development action 
needed to render a fair decision on these claims has been 
accomplished.

As evidenced by the September 1998 statement of the case 
(SOC) and the February 1999, April 2000, March 2001 and May 
2003 supplemental statements of the case (SSOCs), the 
appellant has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that he has been given notice 
of the information and evidence needed to substantiate the 
claim and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by  
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In the SOC and SSOCs 
identified above, the RO informed the appellant of the 
evidence the RO had obtained and considered pertinent to the 
claim.  Also, in a letter mailed in September 2002, the RO 
provided notice of VCAA duty to assist requirements and 
informed the appellant as to what additional information or 
evidence was still needed from the appellant, as well as 
informed the appellant the RO would attempt to obtain any 
additional evidence that the appellant identified to support 
his claims.         

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA outpatient medical records and affording the 
appellant VA examinations, the most recent of which was 
performed in February 2000.  The appellant was also afforded 
a hearing in accordance with his request for such hearing, 
but the record shows that he failed to report to the hearing.  
The Board further points out that neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of these claims

Under these circumstances, the Board finds that adjudication 
of the claims under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.



II.  Background

In October 1992, the RO granted the veteran's claim for 
service connection for degenerative joint disease of the 
right and left hips and assigned a 10 percent rating for each 
hip, effective August 1, 1992.

In February 1998, the veteran was seen at a VA medical 
facility complaining of increased pain in his knees that 
radiated to his lower legs.  He also complained of increased 
pain to the lower back and sleep loss due to increased pain.  
X-rays were ordered for the hips and knees and the veteran 
was referred to pain management.  

An April 1998 VA outpatient record contains range of motion 
findings for the hips that include flexion to 125 degrees, 
internal rotation to 0 degrees and external rotation to 45 
degrees.  There was full extension.  

In May 1998, the veteran filed claims for  increased rating 
for the right and left hip disabilities.  

During a June 1998 VA orthopedic examination, the veteran 
complained of worsening hip pain and of frequent falls 
secondary to weakness in the hips.  He said the pain radiated 
down the left leg with stiffness in the knee.  He also 
reported problems with long standing, and experiencing a 
locking sensation in the knee.  Examination of the hips 
revealed some tenderness on palpation over ASIS (anterior 
superior iliac spine) joints.  Hip abduction was full to 
approximately 40 degrees without limitation or pain.  The 
veteran could squat without pain or weakness.  He had no 
tenderness to palpation over sciatica area.  On straight leg 
raises there was tightness in the quadriceps area 
bilaterally.  Hip flexion was to approximately 120 degrees 
with minimal pain in the lower back and both hip areas.  X-
rays revealed severe degenerative changes of both hips 
present with subchondral cysts and osteophyte formation, 
slightly more advanced on the right than the left.  Joint 
space narrowing was noted.  The assessment was degenerative 
joint disease changes in both hips with increased pain with 
walking and standing.

In a July 1998 rating decision, the RO denied ratings in 
excess of 10 percent each for osteoarthritis of the right and 
left hips.

In his September 1998 notice of disagreement, the veteran 
stated  that he was entitled to a higher evaluation due to 
the progressive nature of the disability and severe pain he 
experienced on a daily basis as well as limitation.  He also 
indicated that he could no longer stand for prolonged periods 
of time and his legs sometimes gave way when walking if he 
was not using a cane.  He added that an orthopedic surgeon 
told him that his hips were bad enough for hip replacement, 
but due to his age and the life span of the artificial hip, 
he preferred not to perform surgery.

An April 1999 VA outpatient record reflects range of motion 
findings of the right hip of flexion from 0 to 85 degrees 
bilaterally, abduction to 30 degrees, bilaterally, and 
internal and external rotation to 20 degrees, bilaterally.  
The assessment was bilateral hip pain secondary to 
degeneration.  The physician indicated that he would have 
recommended total hip replacement bilateral hips, but the 
veteran was too young and still desired to be active, so he 
instead recommended conservative treatment of physical 
therapy and NSAIDS (non-steroidal anti-inflammatory drugs).

In October 1999, the veteran was seen at a VA medical 
facility complaining of increased groin pain with radiation 
down his legs.  He had a noted history of significant hip 
degenerative joint disease, bilaterally.

During a VA examination in February 2000, the veteran 
reported that he was quite limited in his daily activities 
because of his hip pain and hip motion restriction.  On 
examination the veteran walked with a cane and had a slow, 
antalgic gait because of his pain.  It was difficult for him 
to rise from a seated position because of pain and limited 
motion.  Range of motion of the left hip included flexion of 
90 degrees, internal rotation of 0 degrees, and external 
rotation from 10 to 20 degrees.  These motions caused 
discomfort for the patient.  Range of motion of the right hip 
flexion was 90 degrees, internal rotation 0 degrees, and 
external rotation 10 to 20 degrees.  These motions caused 
pain for the veteran.  The impression was bilateral hip pain.  
The examiner opined that the veteran was very restricted 
because of hip pain and was unable to perform normal 
activities for a veteran his age.  He was extremely 
restricted in his range of motion which made it difficult for 
him to rise from a seated position.  He said it would be 
nearly impossible for the veteran to perform any minimal to 
moderate physical activity in order to participate in work, 
and any work that he would have to participate in would have 
to be light duty or office type work.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the each of the veteran's disabilities has 
been considered.  However, where the claim is one for an 
increased rating  for already service-connected disability, 
the present level of disability is of primary concern..  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Degenerative arthritis , established by x-ray, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Id.

Pursuant to Diagnostic Code 5251 for limitation of extension 
of the thigh, a maximum 10 percent rating is assigned for 
extension limited to 5 degrees.

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, a 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 20 degrees.  For a 40 
percent evaluation, flexion must be limited to 10 degrees.

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg; 
limitation of adduction of, cannot cross legs.  A 20 percent 
evaluation is warranted for limitation of abduction of, 
motion lost beyond 10 degrees.
When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Based on a strict adherence to the criteria under Codes 5251, 
5252, or 5253 for limitation of motion of the thigh, the 
veteran's right and left hip disabilities do not warrant a 
compensable evaluation.  In regard to limitation of extension 
under Code 5251, the medical findings do not indicate 
limitation of extension.  In fact, the veteran was noted to 
have full extension of the legs during a VA outpatient clinic 
visit in April 1998.  As for limitation of flexion under Code 
5252, the veteran demonstrated flexion of 125 degrees during 
the April 1998 VA outpatient clinic visit, flexion of 120 
degrees during a June 1998 VA examination, flexion of 85 
degrees during an April 1999 VA outpatient visit, and flexion 
of 90 degrees during a February 2000 VA examination.  These 
findings far exceed the requisite 45 degree limitation of 
motion under Code 5252 for a compensable (10 percent) rating.  
Further, in regard to external rotation under Code 5253, the 
most recent findings range from 10 to 20 degrees, as noted at 
both a VA outpatient clinic visit in April 1999 and a VA 
examination in February 2000.  Moreover, an earlier finding 
at a VA outpatient clinic visit in April 1998 reflects 
external rotation to 45 degrees.  These findings show neither 
an inability to toe-out more than 15 degrees or an inability 
to cross the legs.  As for abduction, the veteran 
demonstrated full abduction in June 1998 and abduction 
bilaterally to 30 degrees in April 1999.  There is no showing 
of motion on abduction lost beyond 10 degrees.

It is thus clear from the above-noted findings that the 
veteran's right and left hip disabilities do not meet the 
criteria for compensable evaluations under the limitation of 
motion Codes 5251, 5252 or 5253.  However, it is clear that 
the veteran experiences significant pain on motion.  This is 
evident based on the veteran's assertions of severe hip pain 
on a daily basis and being unable to bend down or stand for 
prolonged periods of time.  Additionally, the VA examiner in 
June 1998 assessed the veteran as having increased pain with 
walking and standing, and the February 2000 VA examiner 
provided an impression of bilateral hip pain.  The examiner 
also noted that the veteran was very restricted because of 
his hip pain.  It is in view of this pain (and any functional 
loss associated therewith) that the veteran is presently in 
receipt of a 10 percent evaluation for each hip under 
Diagnostic Code 5003, for painful motion of the right and 
left hips.

However, no higher evaluation is assignable for either hip.  
As indicated above, a 10 percent rating is the maximum 
assignable rating under Diagnostic Code 5003 for each major 
joint or group of minor joints affected by limitation of 
motion, and consideration of pain on motion is already 
contemplated in assignment of each 10 percent evaluation 
under that diagnostic code.  .  The Board also finds that a 
higher or additional evaluation is not assignable under any 
other potentially applicable diagnostic code, as there is no 
evidence that either the right hip or left hip disability has 
resulted in, or in disability comparable to, ankylosis 
(Diagnostic Code 5250), flail joint (Diagnostic Code 5254) or 
impairment of the femur (Diagnostic Code 5255).  

Furthermore, there is no showing that either the  right hip 
or left hip disability reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing that either  right hip or left 
hip symptomatology, alone, has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Moreover, neither disability 
has been shown to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  Thus, in the absence of evidence of such factors as 
those noted above, the Board is not required to remand the 
claims for higher evaluations to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, each claim for a rating higher 
than 10 percent for osteoarthritis of the right hip and the 
left hip, respectively, must be  denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each of the veteran's claims, that 
doctrine is not applicable in this appeal  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).


ORDER

A rating in excess of 10 percent for osteoarthritis of the 
right hip is denied.

A rating in excess of 10 percent for osteoarthritis of the 
left hip is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



